Citation Nr: 0606503	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for hypertrophic 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's 
hypertrophic arthritis of the lumbar spine.

4.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the veteran's 
hypertrophic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and SB


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In December 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
severe range of motion loss with marked fatigability, 
demonstrable muscle spasm and mild radiculopathy of the lower 
extremities.

2.  The veteran's cervical spine disability is manifested by 
forward flexion from 0 to 20 degrees with no evidence of 
fatigability or incoordination and absent chronic neurologic 
disability.

3.  There is no competent evidence that the veteran's 
degenerative joint disease of the right shoulder, first 
manifested many years after service, is causally related to 
event(s) in service and/or proximately due to service 
connected lumbar spine disability.

4.  There is no competent evidence that the veteran's 
degenerative joint disease and rotator cuff tear of the left 
shoulder, first manifested many years after service, is 
causally related to event(s) in service and/or proximately 
due to service connected lumbar spine disability


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for 
a service connected lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§ 4.25, 4.26, 4.71a, Diagnostic Codes 5292, 5293 (1995-2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003-05); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2004-05).

2.  The criteria for an initial rating in excess of 20 
percent a for service connected cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. § 4.25, 4.26, 4.71a, Diagnostic Codes 
5290, 5293 (1995-2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5293 (2003-05); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5243 (2004-05).

3.  A right shoulder disability was not incurred in or 
aggravated by active service nor proximately due to service 
connected hypertrophic arthritis of the lumbar spine.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2005).

4.  A left shoulder disability was not incurred in or 
aggravated by active service nor proximately due to service 
connected hypertrophic arthritis of the lumbar spine.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; medical records from Albert J. Sekerek, 
M.D., the Trenton Orthopaedic Group, Dr. Anthony C. Soreiero, 
Dr. Ariel Abud, M.D., Dr. Allan Levitt and Capital Health 
Systems; lay statements from William E. Goss, Carmen Butera, 
Wm. Krantz, Michael Walsh, Martin D. Potash, and Anastasios 
Athliapoulios; VA examination reports dated April 1979, 
October 1980, October 1986, January 2002, and September 2002; 
VA clinic records; transcript of personal hearing before the 
RO in August 1986; transcript of personal hearing before the 
Board in December 2003; statements from the veteran and 
argument presented by the veteran's representative.  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."
I.  Disability evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2005), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

A.  Thoracolumbar spine

Historically, the veteran sustained a strain to his lumbar 
spine in service.  VA examination in April 1979 established a 
diagnosis of hypertrophic osteo-arthritis of the lumbar spine 
confirmed by x-ray examination.  An RO rating decision dated 
April 1949 granted service connection for hypertrophic 
arthritis of the lumbar spine secondary to strain, and 
assigned an initial 10 percent evaluation under Diagnostic 
Code 5010-5003.

VA examination in October 1980 included the veteran's report 
of lumbar spine pain with occasional radiation into the 
posterior aspect of his thighs.  His physical examination was 
significant for some restricted range of motion with x-ray 
evidence of moderate osteoarthritis and narrowing of the L5-
S1 interspace.  An RO rating decision dated November 1980 
increased the disability evaluation to 20 percent under DC 
5010-5003.

Thereafter, the record reflects the veteran's complaint of 
severe lumbar spine pain with radiation into the right lower 
extremity.  His symptoms were exacerbated with prolonged use, 
and he wore a back brace.  VA examination in June 1995 was 
significant for restricted range of motion, positive straight 
leg raising test on the right and mild tenderness at L5-S1.  
An x-ray examination demonstrated severe multi-level 
degenerative disc disease.  An RO rating decision dated June 
1995 increased the disability evaluation to 40 percent 
pursuant to DC 5010-5292.

In pertinent part, the veteran underwent a magnetic resonance 
imaging (MRI) scan in July 1995 that resulted in impressions 
of lumbar spondylosis and spondylolisthesis, L4-L5 central 
spinal canal stenosis, and osteoarthritis.  An 
electromyography (EMG) study was interpreted as showing mild 
radiculopathy bilaterally.

The veteran filed his claim for an increased rating in June 
2001.  The RO has continued the 40 percent rating for the 
veteran's lumbar spine disability.  Effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome (IVDS).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the Spine, to include 
a renumbering of the diagnostic codes.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  VA then amended the IVDS 
criteria to include a definition of incapacitating episodes 
which had been inadvertently omitted with publication of the 
final rule.  69 Fed. Reg 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  The Board 
may only consider and apply the "new" criteria as of the 
effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The evidence of record demonstrates that the veteran 
manifests IVDS with severe tenderness and spasms of the 
paraspinal muscles of the lumbar spine.  See VA examination 
report dated January 2002.  This examination demonstrated 
severe range of motion loss in forward flexion with marked 
fatigability.  There is mild radiculopathy of both lower 
extremities confirmed by an EMG study in July 1995.  On this 
record, the Board finds that the veteran is entitled to the 
maximum 60 percent rating under the "old" provisions of 
Diagnostic Code 5293 pertaining to IVDS.  This rating 
contemplated pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001-03).  The evidence cited above demonstrates 
severe range of motion loss with marked fatigability, 
demonstrable muscle spasm and mild radiculopathy of the lower 
extremities.

VA's schedule for rating disabilities provides limited 
categories of disability rating the lumbar spine higher than 
60 percent disabling under either the old or new criteria.  
Under the old criteria, a 100 percent schedular evaluation 
was assignable for residuals of vertebral fracture with cord 
involvement (Diagnostic Code 5285) and complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechtrew type) 
(Diagnostic Code 5286).  There is no evidence or argument 
that these provisions are applicable to the claim at hand.

Under the new criteria, Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004-05).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004-05).  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the lumbar spine compatible with the 
maximum rating of 40 percent under Diagnostic Code 5292.  See 
Johnston, 10 Vet. App. at 85.  There is no competent evidence 
of ankylosis to consider application of Diagnostic Codes 5286 
or 5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure). 

The veteran's EMG testing has confirmed mild radiculopathy of 
both lower extremities.  The veteran reports that he has been 
issued a walker due to back pain, but he testified in 
December 2003 that his only neurologic problems consisted of 
occasional numbness in the right leg.  His clinical findings 
were limited to a mild distal loss of vibratory sense in both 
lower extremities with no evidence of motor dysfunction or 
other neurologic deficits.  At the most, the veteran would be 
entitled to separate 10 percent ratings for each leg due to a 
wholly sensory neurologic deficit that can be rated as 
analogous to incomplete paralysis of the sciatic nerve that 
is not more than mild in degree.  See 38 C.F.R. § 4.123, 
4.124, Diagnostic Codes 8520, 8720 (2004-05).  

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
lumbar spine motion, a separate 10 percent rating for his 
chronic neurologic manifestation of neuritis of the left 
lower extremity, and a separate 10 percent rating for his 
chronic neurologic manifestation of neuritis of the right 
lower extremity.  After applying the bilateral factor for 
both extremities under 38 C.F.R. § 4.26 and combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to a total 50 percent schedular rating by separately rating 
his chronic orthopedic and neurologic disabilities under 
Diagnostic Code 5243.  This method of evaluating the 
veteran's disability does not provide him any benefit.

The veteran may not be considered for a higher rating under 
Diagnostic Code 5243 by alternate consideration of the 
frequency and duration of his incapacitating episodes of IVDS 
as 60 percent is the maximum assignable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004-2005).

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of favorable 
or unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2004-05).  In this case, 
there is no competent evidence of ankylosis of the lumbar 
spine, and the regulatory changes do not offer a more 
favorable result in this case.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is entitled to a 60 
percent rating, but no higher, for his lumbar spine 
disability.  The veteran has been deemed competent to 
describe his symptoms and manifestations of disability, but 
the preponderance of the lay and medical evidence is against 
a higher evaluation.  The benefit of the doubt rule has been 
applied in favor of the veteran in determining that he has 
chronic neurologic manifestations of IVDS in both lower 
extremities.  38 U.S.C.A. § 5107(b) (West 2002).



B.  Cervical spine

Historically, the veteran first reported the onset of 
cervical spine pain in the 1980's.  He was seen at VA's 
neurology service in March 1984 to investigate his complaint 
of neck pain with paresthesia, sensory impairment and 
weakness of the left hand.  He was given an initial diagnosis 
of radiculopathy of C6-C7 in the left upper extremity due to 
arthritis.  However, an EMG study performed in April 1984 
resulted in an impression that the findings were consistent 
with left carpal tunnel syndrome with median neuropathy in 
the wrist.  VA examination in October 1986 included x-ray 
examination findings of marked narrowing of the C4-C5 and C6-
C7 interspaces associated with osteoarthritis from C4-C7.  A 
Board decision dated December 1987 denied the veteran's claim 
of entitlement to service connection for cervical spine 
disability.

The veteran filed an application to reopen his claim of 
entitlement to service connection for cervical spine 
disability in June 2001.  Associated with his application was 
an MRI examination of the cervical spine in 1998 to 
investigate complaint of neck and bilateral upper extremity 
pain.  His MRI findings resulted in impressions of cervical 
spondylosis with bulging of cervical discs, especially at the 
C4-5 and C6-7 levels where there was an accompanying disc 
space narrowing and osteophytes causing spinal stenosis, and 
osteoarthritis including hyperostotic changes at the C4-5 and 
C6-7 levels causing neural foraminal encroachment.  An x-ray 
examination of the left shoulder demonstrated degenerative 
changes of the left shoulder associated with calcific 
tendonitis or bursitis.  An x-ray examination of the cervical 
spine in November 2001 resulted in an impression of advanced 
cervical spondylosis.

The veteran underwent VA spine examination in January 2002.  
His physical examination of the cervical spine demonstrated 
forward flexion from 0 to 20 degrees, extension from 0 to 10 
degrees, lateral rotation from 0 to 15 degrees bilaterally, 
and lateral flexion from 0 to 15 degrees bilaterally.  He was 
given a diagnostic impression of degenerative joint disease 
(DJD) of the cervical spine secondary to service connected 
lumbar spine disability.  The examiner commented that there 
was no evidence of fatigability or incoordination due to the 
cervical spine disease.

An RO rating decision dated March 2002 granted service 
connection for degenerative joint disease of the cervical 
spine secondary to hypertrophic arthritis of the lumbar 
spine, and assigned an initial disability evaluation of 20 
percent pursuant to DC 5290 effective to the date of claim.

The 20 percent rating under the "old" criteria represents 
moderate limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001-03).  A 30 
percent rating is warranted for severe limitation of cervical 
spine motion.  Id.  The new criteria provides for a 30 
percent rating with forward flexion of the cervical spine 
limited to 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2004-05).  During the appeal period, the veteran's 
testimony and statements of record describe a constant ache 
in the neck with limitation of motion.  He had sharp pains 
that awoke him at night.  His symptoms were aggravated with 
activity, but he did not seek any medical treatment.  His 
physicians told him that he had arthritis of the neck for 
which he occasionally wore a neck brace.  VA examination in 
2002 demonstrated that the cervical spine forward flexed from 
0 to 20 degrees with no evidence of fatigability or 
incoordination.  On this record, the Board finds that the 
preponderance of the evidence, even when considering the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, demonstrates that 
the cervical spine disability does not meet the criteria for 
a rating in excess of 20 percent under either the old or new 
criteria for evaluating limitation of motion.

The radiographic findings for the veteran's cervical spine 
disability have resulted in impressions of disc space 
narrowing at the C4-5 and C6-7 with spinal stenosis neural 
foraminal encroachment.  Thus, the Board may give 
consideration of a higher rating under the IVDS provisions.  
Under the old criteria, the next higher 40 percent rating was 
warranted for severe, recurring attacks of IVDS with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001-03).  The veteran describes an aching pain in the neck 
area, but he does not seek medical treatment nor is there any 
current report of chronic neurologic symptoms.  He indicates 
that his physicians attribute his pain to his degenerative 
arthritis of the cervical spine.  There is no competent 
medical opinion describing his neck disability as severe in 
degree.  The preponderance of the evidence demonstrates that 
the veteran does not manifest severe recurring attacks of 
IVDS of the cervical spinal segment.

In the absence of chronic neurologic symptoms attributable to 
cervical spine IVDS, the veteran would not benefit from 
combining his orthopedic and neurologic manifestations under 
the new IVDS criteria.  Furthermore, the record does not 
disclose during the appeal a single instance where an IVDS 
episodes of the cervical spinal segment required treatment 
and a prescription of bed rest by a physician as required for 
consideration of an alternative rating based upon the yearly 
duration of episodes of IVDS.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5243, NOTE (2004-05).  As such, a higher 
rating under the criteria of Diagnostic Code 5243 is not 
warranted.  

Finally, the only possible higher rating for the chronic 
orthopedic manifestations of cervical spine disability under 
the criteria that became effective September 26, 2003 would 
require a finding of unfavorable ankylosis of the entire 
spine.  Fixation of a spinal segment in neutral position 
(zero degrees) represents favorable ankylosis.  Cf. 38 C.F.R. 
§ 4.71a, Schedule of ratings - musculoskeletal system, NOTE 5 
(2004-05).  In this case, there is no competent evidence of 
ankylosis of the cervical spine, and the regulatory changes 
do not offer a more favorable result in this case.

In so holding, the Board has considered the veteran's 
descriptions of his cervical spine symptoms.  He has 
alternately described his cervical spine pain as a constant 
dull ache to having sharp pains awakening him from his sleep.  
His medical records do not include any opinion that his 
cervical spine symptoms are severe in degree.  As such, there 
is no positive evidence in favor of the veteran's claim, and 
the benefit of the doubt rule is not for application on this 
claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2005).  There is also no basis for a separate, or staged, 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).

II.  Service connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Specified diseases listed as chronic in 
nature, such as arthritis, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §1110, a claimant must prove the existence of (1) 
a disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may also be established on a secondary 
basis for disability which is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  The Court of Appeals for Veterans Claims 
(CAVC) has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id

A.  Right shoulder disability

The veteran claims entitlement to service connection for 
right shoulder disability on a direct basis, or 
alternatively, as secondary to service connected lumbar spine 
disability.  He reports that, due to the severity of his 
lumbar spine disability, he has to rely on his upper 
extremities to support his body with the use of crutches, 
cane and/or a walker.  He also has to use his arms to brace 
himself, and get in and out of furniture.  He also reports a 
possible injury to the shoulder in service.

The veteran's available service medical records are negative 
for symptoms, treatment or diagnosis for right shoulder 
disability.  His discharge examination, dated November 1945, 
indicated an assessment of "none" for musculoskeletal 
defects.  There is no competent evidence of degenerative 
changes of the right shoulder within one year from his 
discharge from service.  A careful review of the record 
reflects a current diagnosis of degenerative joint disease of 
the right shoulder with a VA examiner in January 2002 opining 
that this condition was "unrelated to the lower back 
condition."  There is no competent evidence of record 
suggesting that the veteran's right shoulder disability is 
related to event(s) in service and/or is proximately due to 
service connected lumbar spine disability.  Thus, the Board 
must find that there is no competent evidence that the 
veteran's degenerative joint disease of the right shoulder, 
first manifested many years after service, is causally 
related to event(s) in service and/or proximately due to 
service connected lumbar spine disability.  The claim of 
entitlement to service connection for cervical spine 
disability, therefore, must be denied.

The only evidence in this case suggesting that the veteran's 
currently diagnosed right shoulder disability is related to 
event(s) in service and/or proximately due to service 
connected lumbar spine disability consists of the veteran's 
own stated beliefs.  His own self-diagnosis and medical 
opinion in this case holds no probative value as he is not 
shown to possess the medical training required to provide a 
medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

B.  Left shoulder disability.

The veteran also claims entitlement to service connection for 
left shoulder disability on a direct basis, or alternatively, 
as secondary to service connected lumbar spine disability.  
In addition to the additional stresses to his body to 
compensate for his lumbar spine disability, he reports that 
he manifests a left rotator cuff tear as a direct result on 
an in-service injury.  He has vaguely referred to being hit 
by a gun in service.

The veteran's available service medical records are negative 
for symptoms, treatment or diagnosis for left shoulder 
disability.  There is no evidence of treatment for an injury 
caused by being struck by a gun.  His discharge examination, 
dated November 1945, indicated an assessment of "none" for 
musculoskeletal defects.  There is no competent evidence of 
degenerative changes of the left shoulder within one year 
from his discharge from service.  An x-ray examination in 
August 1996 resulted in an impression of degenerative changes 
or arthritis of the left shoulder associated with calcific 
tendonitis or bursitis.  During a VA joints examination in 
September 2002, the veteran reported the onset of left 
shoulder pain in approximately 1995, and denied any trauma to 
the left shoulder itself in service.  Following examination, 
the examiner offered a diagnosis of left shoulder rotator 
cuff tear that was "not directly related to the back 
condition."  The examiner further commented that the 
veteran's poor posture may predispose him to chronic rotator 
cuff/impingement tear.  There is no competent evidence of 
record suggesting that the veteran's right shoulder 
disability is related to event(s) in service and/or is 
proximately due to service connected lumbar spine disability.  

Thus, the Board must find that there is no competent evidence 
that the veteran's degenerative joint disease and rotator 
cuff tear of the left shoulder, first manifested many years 
after service, is causally related to event(s) in service 
and/or proximately due to service connected lumbar spine 
disability.  The veteran's personal belief and opinion as to 
causation, while well-intentioned, holds no probative value 
as he is not shown to possess the medical training required 
to provide a medical diagnosis and etiology opinion.  See 
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005).  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

III.  Duty to assist and provide notice

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated November 2001 
and July 2004, as well as the rating decision on appeal, the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), told him what was necessary to substantiate his 
claims.  In fact, the rating decision on appeal, the SOC and 
the multiple SSOC's provided him with specific information as 
to why his claims were being denied, and of the evidence that 
was lacking.  

The letters cited above satisfied the elements of (2) and (3) 
by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Furthermore, Board had an extensive 
discussion with both the veteran and his representative 
concerning the available evidence and relative duties of 
obtaining such evidence during the December 2003 hearing.  
The case was specifically remanded in June 2004 to afford the 
veteran to submit for the record all available evidence and 
information.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The July 2004 letter advised him to "Please submit 
any additional evidence to help substantiate your claim" and 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The October 2004 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Furthermore, there is no indication that any aspect of the 
VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  Rather, the veteran specifically waived any 
VCAA notice deficiencies during his December 2003 hearing.  
See Transcript of Hearing Before the Board, pp. 2-3.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  VA also provided the veteran an 
examination during the appeal period, to include seeking 
medical etiology opinions.  The record does not include any 
competent evidence of increased severity of symptoms since 
the September 2002 VA examination report, and additional 
examination is not warranted.  The lay and medical evidence 
and information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

A 60 percent rating, but no higher, for lumbar spine 
disability is granted. 

The claim of entitlement to an initial rating in excess of 20 
percent for cervical spine disability is denied.

The claim of entitlement to service connection for a right 
shoulder disorder, to include as secondary to the veteran's 
hypertrophic arthritis of the lumbar spine, is denied.

The claim of entitlement to service connection for a left 
shoulder disorder, to include as secondary to the veteran's 
hypertrophic arthritis of the lumbar spine, is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


